Citation Nr: 0802809	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-39 846 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
August 1961.  He also had reserve service from January 1955 
to November 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in May 2007. A transcript of this hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he currently has a hearing loss 
disability and tinnitus as a direct result of his active 
military service.  At his May 2007 hearing before the 
undersigned, he stated that he spent time training at a rifle 
range while in the Marine Corps Reserves with no hearing 
protection.  He stated that he first noticed ringing and 
buzzing in his ears after this period.  Additionally, he 
stated that he received noise exposure from one month of 
basic infantry training, four months of spending his down 
time at a trap and skeet range, and from time spent 
delivering pay checks to individuals in the field.  After his 
military service, the veteran worked in a McDonald's 
restaurant where he was not exposed to high levels of noise.  
The veteran reported he first experienced hearing loss 
approximately ten years ago.

A review of the record reveals that the veteran's military 
occupational specialty included that of an exchange man.  A 
record of service in his service personnel file confirms that 
he was a rifleman for various periods between November 1957 
and November 1958.  Additionally, the Board notes that at the 
May 2007 hearing, the veteran submitted a copy of his 
discharge certificate, which describes his rank on discharge 
as a private first class, and his military occupational 
specialty as a basic infantryman. 

The record also contains a private audiologist report dated 
in July 2004, which contains charted findings pertaining to 
the veteran's hearing.  The findings in the chart appear to 
show hearing loss bilaterally.  Moreover, the veteran 
submitted some lay statements, along with his own personal 
statements, indicating that his hearing loss and tinnitus 
were related to in-service noise exposure from firing weapons 
without ear protection.  

Despite the evidence of in-service noise exposure and the 
private medical evidence of hearing loss, the veteran has not 
been provided a VA examination for his hearing loss and 
tinnitus to date.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case the veteran has submitted private medical 
evidence confirming a current hearing loss disability and has 
reported persistent or recurrent symptoms of ringing in his 
ears.  Furthermore, he has provided competent testimony of in 
service noise exposure.  The Board is of the opinion that a 
VA examination would be probative in ascertaining the 
relationship, if any, between his current hearing loss 
disability and/or tinnitus and his active military service.  

In light of the foregoing, this case must be remanded for the 
following actions:

1.  Schedule the veteran for a VA 
audiology examination to determine the 
current nature and extent of any hearing 
loss and tinnitus, as well as the 
etiology of such.  The claims file must 
be made available to and reviewed by the 
examiner.  All studies and tests deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran and 
review of his pertinent medical history, 
the examiner should answer the following 
questions:  (1) Does the veteran 
currently have hearing loss and/or 
tinnitus?  If so, (2) Is there a 50 
percent or better probability that any 
currently diagnosed hearing loss 
disability is related to the veteran's 
military service, and (3) Is there a 50 
percent or better probability that any 
currently diagnosed tinnitus is related 
to the veteran's military service?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing development has 
been completed, please readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
please issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the appropriate 
opportunity for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified by VA, but he has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

